Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 16/594790 
    
        
            
                                
            
        
    

Parent Data16594790, filed 10/07/2019 is a continuation of 15503643, filed 02/13/2017 ,now abandoned and having 1 RCE-type filing therein15503643 is a national stage entry of PCT/EP2015/068767 , International Filing Date: 08/14/2015claims foreign priority to 14181086.1 , filed 08/14/2014 claims foreign priority to 14186624.4 , filed 09/26/2014





Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2021 has been entered.
 



Non-Final Office Action









Terfenadine

Synonym: α-[4-(1,1-Dimethylethyl) phenyl]-4-(hydroxy diphenylmethyl)-1-piperidinebutanol
CAS Number: 50679-08-8
Sold as Seldane in US.
New claims 30-35 were added
Claims 16-35 are pending.
Claims 16-23 were withdrawn from consideration as non –elected invention.
Claims 24-35 were examined.
Elected species was not allowable. 



Election of Invention

Applicant elected Group II, claims 24-29. In addition, Applicant elected the following Species:
Cytochrome P450 epoxygenase 2J2 antagonists/CYP2J2-antagonist
Telmisartan
Chemotherapeutic agent
Paclitaxel
Treatment of disease
Treatment of chemotherapy induced peripheral neuropathic pain (CIPNP).



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.  

Claims 24-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Following reasons apply:  

Instant claims are drawn to a method for treating chemotherapy induced peripheral neuropathic pain (CIPNP) in a subject in need of the treatment by Telmisartan, chemotherapeutic agent is paclitaxel (elected species)).  The invention as claimed is not fully described in the specification.  Telmisartan is the elected species and is disclosed as cytochrome P450 epoxygenase 2J2 antagonists/CYP2J2-antagonist.
Specification does not describe the invention as claimed.  
Example 1: CYP-Derived Lipids in Chemotherapy Induced Neuropathic Pain
Example 3: CYP2J2 Regulates 9,10-EpOMEExample 2: 9,10-EpOME Sensitizes TRPV1
Example 4: CYP2J2 Antagonists Inhibit 9,10-EpOME synthesis and Reduce CIPNP
Example 5: Screening of New Selective CY P2J2-Antagonists.
Claim 34 is drawn to:
24. (Currently Amended) A method for treating o -preventing chemotherapy induced peripheral neuropathic pain (CIPNP) in a subject in need of the treatment or -prevention, the method comprising: administering to the subject a therapeutically effective amount of a cytochrome P450 epoxygenase 2J2 (CYP2J2) antagonist selected from the group consisting of estradiol, phenoxybenzamine-HCl, clobetasol propionate, doxazosin mesylate, fenofibrate, levonorgestrel, aripiprazole, halcinonide, telmisartan, clofazimine, levothyroxine-Na, alosetron-HCl, fluocinonide, liothyronine-Na, meclizine dihydrochloride, and terfenadine.
The specification does not describe for example, effective amount of a cytochrome P450 epoxygenase 2J2 (CYP2J2) antagonist selected from the group consisting of as in claim 24. 
The written description requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the claimed invention.
The test for determining compliance with the written description requirement is whether the disclosure of the application as originally filed reasonably conveys to one skilled in the art that the inventor had the possession at the time of the later claimed subject matter, rather than the presence or absence of literal support in the specification for the claimed language.  See In re Kaslow, 707 F 2d 1366, 1375 (Fed. Cir. 1983).  
The written description requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of claimed invention.
Written description requirement, serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed. A patentee can lawfully claim only what he has invented and described, and if he claims more his patent is void. 
See MPEP 2163.01-02) for General principles governing compliance with the written description requirement applications. 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention The written description requirement has several policy objectives. “[T]he ‘essential goal’ of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed.” In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). Another objective is to convey to the public what the applicant claims as the invention. See Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). "The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.

Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and demonstrate that by disclosure in the specification of the patent. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003).
Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). MPEP 2163.02). 
Whether the written description requirement is satisfied is a fact-based inquiry that will depend on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed. The written description requirement is not satisfied by the appearance of mere indistinct words in a specification or a claim, even an original claim. . A description of what a material does, rather than of what it is, usually does not suffice." Enzo, 323 F.3d at 968 (citing Eli Lilly, 119 F.3d at 1568); see Rochester, 358 F.3d at 926 ("[G]eneralized language may not suffice if it does not convey the detailed identity of an invention.").
The function of description requirement is to ensure that the inventor had possession, as of filing date of the application relied on, the specific subject matter claimed by him.  See Genentech, 108 F 3d 1361, 1365 (Fed. Cir. at 1366, 78, 1999).
 Written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention  See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 
However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed claim has adequate written support.
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was “ready for patenting” such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by “whatever characteristics sufficiently distinguish it

Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.  Where the specification provides only constructive examples in lieu of working examples, it must still "describe the claimed subject matter in terms that establish that the applicant was in possession of the claimed invention, including all of the elements and limitations.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned.
Claims 24-35 are rejected under 35 U.S.C. 103 as being unpatentable Baeyens-Cabrera et al (US 20110052723) and   Jaggi et al. (European Journal of Pharmacology, Volume 667, Issues 1–3, 30 September 2011, Pages 215-221, 892 dated 06/20/2020, Final office  action).  These references teach treatment of chemotherapy-induced peripheral neuropathy embraces Applicants claimed invention.  See the entire documents.
 These references teach terfenadine and paclitaxel for treatment of neuropathic pain from chemotherapy which embraces Applicants claimed invention.  See the entire documents.
Baeyens-Cabrera et al (US 20110052723) teaches the use of compounds binding to the sigma receptor for the treatment or prevention of neuropathic pain resulting from chemotherapy (Abstract)
It  discloses examples of chemotherapeutic drugs (by their trademarks), including paclitaxel [0018].
In regards to claims 24-26 and 28, 29, Baeyens-Cabrera et al teaches that Paclitaxel is one of the most effective and commonly used antineoplastic drugs for the treatment of solid tumours. It has two serious side effects, myelosuppression and peripheral neurotoxicity. The granulocyte colony-stimulating factor effectively counteracts the neutropenia in most patients. However, there are no acceptable therapies to prevent or minimize the nerve damage, making neurotoxicity a significant dose-limiting side effect.  Paclitaxel-induced neurotoxicity typically presents as a sensory neuropathy, with the most common complaints being numbness, tingling, burning pain and cold allodynia, Sensory symptoms usually start symmetrically in the feet, but sometimes appear simultaneously in both hands and feet.  A clinically significant number of patients with paclitaxel-induced neuropathy experience neuropathic pain. For example, in a study of 27 patients treated with paclitaxel doses of 135, 175 and 250-300 mg/m.sup.2, neuropathic symptoms occurred in 50, 79 and 100% of patients, progressing to dose-limiting neurotoxicity in 0, 21 and 71% of patients, respectively. [0021].
 Baeyens-Cabrera et al teaches in Table 1 lists some sigma ligands known in the art. Some of these compounds may bind to the sigma-1 and/or to the sigma-2 receptor. These sigma ligands also include their respective salts, bases, and acids. [0035]. 
In regards to claims 27 and 33, Baeyens-Cabrera et al teaches in Table 2and claim 11,   Terfenadine is disclosed..  It also teaches as preferred at least one chemotherapeutic agent used in chemotherapy is paclitaxel. [0085] and [0017]. 
Baeyens-Cabrera et al further teaches a highly preferred at least one chemotherapeutic agent used in chemotherapy is selected from a platin-derivative, a vinca alkaloid or a taxane. In another highly preferred embodiment is at least one chemotherapeutic agent used in chemotherapy is selected from a platin-derivative, a vinca alkaloid, a taxane, bortezomib, thalidomide or its derivatives. [0076] 
Baeyens-Cabrera et al teaches the combination of Terfenadine and paclitaxel for treatment neuropathic pain.  See [0123] to [0130] where the reference teaches paclitaxel-induced mechanical-allodynia. Allodynia is an uncommon symptom that can result from several nerve-related conditions.  The compound binds to the sigma-1 receptor subtype.[0033].  
Sigma-1 receptor provide neuroprotection against chemotherapy-induced peripheral neuropathy.
Baeyens-Cabrera et al  teaches that in a highly preferred embodiment of the invention at least one chemotherapeutic agent used in chemotherapy is selected from the group consisting of cisplatin, carboplatin and oxaliplatin; vincristine, paclitaxel and docetaxel. In another highly preferred embodiment of the invention at least one chemotherapeutic agent used in chemotherapy is selected from the group consisting of paclitaxel, cisplatin, carboplatin and oxaliplatin; vincristine, vinblastine, and docetaxel; [0077]
Baeyens-Cabrera et al teaches methods for the treatment of a patient or a mammal, including human, suffering from neuropathic pain developing as a consequence of chemotherapy that involve using a compound binding to the sigma receptor, It further teaches  that  preferred if the method of treatment comprises applying at least one chemotherapeutic agent selected from a platin-derivative, a vinca alkaloid or a taxane; especially if at least one chemotherapeutic agent is selected from the group consisting of cisplatin, carboplatin and oxaliplatin; paclitaxel and docetaxel. It is preferred as well if the method of treatment comprises applying at least one chemotherapeutic agent selected from a platin-derivative, a vinca alkaloid, a taxane, bortezomib, thalidomide or its derivatives; especially if at least one chemotherapeutic agent is selected from the group consisting of for example cisplatin, carboplatin and oxaliplatin; vincristine, vinblastine, vinorelbine, vindesine; paclitaxel and docetaxel [0090]
It teaches co-administration of a chemotherapeutic drug or drugs jointly or in combination with a compound binding to the sigma receptor during chemotherapy. The co-administration may be performed before, during or after chemotherapy. The co-administration could also be periodic or uninterrupted. [0091]. 
In regards to claim 27 and 33, Baeyens-Cabrera et al teaches another highly preferred embodiment of the invention is the treatment or prevention of pain developing as a consequence of chemotherapy, wherein the compound binding to the sigma receptor is combined with a a least one chemotherapeutic drug forming a fixed-dose active substance combination. Preferred is the chemotherapeutic drug in this active substance combination is selected from a platin-derivative, a vinca alkaloid or a taxane, especially if chemotherapeutic drug (B) is selected from cisplatin, carboplatin and oxaliplatin; vincristine, vinblastine, vinorelbine and vindesine; or paclitaxel and docetaxel. It also teaches the chemotherapeutic drug (B) in this active substance combination is selected from a platin-derivative, a vinca alkaloid, a taxane, bortezomib, thalidomide or its derivatives; especially if the chemotherapeutic drug (B) from is selected from cisplatin, carboplatin and oxaliplatin; vincristine, vinblastine, vinorelbine and vindesine; paclitaxel and docetaxel. [0092].
It teaches treatment of neuropathic pain, hyperalgesia or allodynia, more preferably, in the form of neuropathic pain, hyperalgesia or allodynia, developing as a consequence of chemotherapy. [0095].
Baeyens-Cabrera et al It teaches paclitaxel-induced painful neuropathy in rodents represents a model to test the effects of drugs in chemotherapy-induced neuropathic pain. [0099].
It teaches that models of paclitaxel-induced painful neuropathy have been developed in mice and rats where paclitaxel-induced painful neuropathy in rodents represents an interesting model to test the effects of drugs in chemotherapy-induced neuropathic pain. [0099]. 
Claims 30 and 32-35 are rejected for the same reasons as cited aboce. 
Instantly claims invention is considered obvious to one skilled in the art at the time the invention was filed because Baeyens-Cabrera et al (US ‘723) teaches the use of compounds binding to the sigma receptor for the treatment or prevention of neuropathic pain resulting from chemotherapy Baeyens-Cabrera et al  teaches that in a highly preferred embodiment of the invention at least one chemotherapeutic agent used in chemotherapy is selected from the group consisting of cisplatin, carboplatin and oxaliplatin; vincristine, paclitaxel and docetaxel. In another highly preferred embodiment of the invention at least one chemotherapeutic agent used in chemotherapy is selected from the group consisting of paclitaxel, cisplatin, carboplatin and oxaliplatin; vincristine, vinblastine, and docetaxel. It includes paclitaxel. 
Furthermore, it teaches methods for the treatment of a patient or a mammal, including human, suffering from neuropathic pain developing as a consequence of chemotherapy that involve using a compound binding to the sigma receptor, It teaches the method of treatment comprises applying at least one chemotherapeutic agent selected from a platin-derivative, a vinca alkaloid or a taxane; especially if at least one chemotherapeutic agent is selected from the group consisting of cisplatin, carboplatin and oxaliplatin; paclitaxel and docetaxel. It is preferred as well if the method of treatment comprises applying at least one chemotherapeutic agent selected from a platin-derivative, a vinca alkaloid, a taxane, bortezomib, thalidomide or its derivatives; especially if at least one chemotherapeutic agent is selected from the group consisting of for example cisplatin, carboplatin and oxaliplatin; vincristine, vinblastine, vinorelbine, vindesine; paclitaxel and docetaxel,
Baeyens-Cabrera et al teaches motivation for the treatment or prevention of pain developing as a consequence of chemotherapy, wherein the compound binding to the sigma receptor is combined with a a least one chemotherapeutic drug forming a fixed-dose active substance combination. Preferred is the chemotherapeutic drug in this active substance combination is selected from a platin-derivative or a taxane, especially if chemotherapeutic drug includes paclitaxel. active substance combination is selected from a platin-derivative, a vinca alkaloid, a taxane, especially if the chemotherapeutic drug is paclitaxel.
Baeyens-Cabrera et al does not teach addition of telmisarton as instantly claimed. 

In regards to claims 24-35, Jaggi et al. teaches the potential of telmisartan (elected species), an angiotensin AT1 receptor, in chronic constriction injury-induced neuropathic pain in rats. Jaggi teaches administration of telmisartan (2, 5 mg/kg) significantly attenuated chronic constriction injury-induced pain related behavior, foot deformity and rise in TNF-α level. It teaches that telmisartan has a potential in attenuating neuropathic pain behavior in chronic constriction injury model which may possibly be attributed to its anti-inflammatory properties. (Abstract).
Jaggi et al teaches that telmisartan, an angiotensin AT (1) receptor, in chronic constriction injury induced neuropathic pain in rats. Four loose ligatures were placed around the sciatic nerve to induce chronic constriction injury and neuropathic pain.. (Last para before conclusion). 
Jaggi et el teaches telmisartan in attenuating neuropathic pain in chronic constriction injury model.  (Introduction). Telmisartan attenuates neuropathic pain manifestations in chronic constriction injury model which may possibly be attributed to its ability to decrease the release of pro-inflammatory mediators during the nerve injury condition. (Conclusion).
It would have been obvious to one skilled in the art at the time the invention was filed to use telmisartan for attenuating the pain in chronic neuropathic pain because Jaggi et al teaches telmisartan for reducing the neuropathic pain.  It would have been obvious to one skilled in the art at the time the invention was filed to treat chemotherapy induce peripheral neuropathic pain it teaches methods for the treatment of a patient or a mammal, including human, suffering from neuropathic pain developing as a consequence of chemotherapy that involve using a compound binding to the sigma receptor. The method of treatment comprises applying at least one chemotherapeutic agent selected from a platin-derivative, a vinca alkaloid or a taxane; especially if at least one chemotherapeutic agent is selected from the group consisting of cisplatin, carboplatin and oxaliplatin; paclitaxel and docetaxel. 
A clinically significant number of patients with paclitaxel-induced neuropathy experience neuropathic pain. For example, in a study of 27 patients treated with paclitaxel [0021]. Baeyens-Cabrera et al teaches in Table 2and claim 11,   Terfenadine is disclosed..  It also teaches as preferred at least one chemotherapeutic agent used in chemotherapy is paclitaxel. [0085] and [0017]. 
Since Baeyens-Cabrera et al teaches the combination of Terfenadine and paclitaxel for treatment neuropathic pain.  A person skilled in the art would select these compounds for the treatment of against chemotherapy-induced peripheral neuropathy.  It also teaches Sigma-1 receptor provide neuroprotection against chemotherapy-induced peripheral neuropathy. A person skilled in the art would consider Jaggi et al teaches that telmisartan, an angiotensin AT (1) receptor, in chronic constriction injury induced neuropathic pain in rats. Four loose ligatures were placed around the sciatic nerve to induce chronic constriction injury and neuropathic pain. Jaggi et el teaches telmisartan in attenuating neuropathic pain in chronic constriction injury model.  Telmisartan attenuates neuropathic pain manifestations in chronic constriction injury model. It would have been obvious to one skilled in the art to Baeyens-Cabrera et al  provides motivation least one chemotherapeutic agent used in chemotherapy is selected from the group consisting of cisplatin, carboplatin and oxaliplatin; vincristine, paclitaxel and docetaxel. One having skills in the art would select paclitaxel and terfenadine or telmisartan for treatment against chemotherapy-induced peripheral neuropathy.  
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  In re Fracalossi 215 USPQ 569 (CCPA 1982).
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010). 
Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
            In absence of any criticality and/or unexpected results presently claimed invention is considered obvious over the prior art of record.  The obviousness does not require absolute predictability of success all that is required is a reasonable expectation of success.  See Kubin, 561 F.3d at 1360.
After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 
In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a). 
Response to Remarks
Applicants response filed on 10/01/2021 with RCE is acknowledged.   Applicant’s arguments were fully considered but were not found persuasive.   Now the prevention was deleted from claims 24-29, therefore, written decription rejection over prevention was withdrawn.   New claims were added the office action is revised.  Arguments do not apply on current office action. 
Claims 30, and 32-35 appears to be duplicates of claim 24, and 26-29. New claim 31 differs from claim 25 that it recites only terfenadine wherein claim 24 contains additional terfenadine. These claims are also rejected on the same basis as cited above.  Applicant should cancel duplicate claims.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1627